Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 1 of 19 PagelD #:1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

ROBERT CROCKER,
Plaintiff,

v.
Court No. 1:21-cv-03688
THE KENAN ADVANTAGE GROUP, INC.,
BETTS INDUSTRIES, INC., WABASH | JURY DEMAND
NATIONAL TRAILER CENTERS, INC., and
BRENNER TANK SERVICES LLC

Defendants,

 

PLAINTIFF’S COMPLAINT AT LAW
NOW COMES the Plaintiff, ROBERT CROCKER, by and through his attorneys,
TAXMAN, POLLOCK, MURRAY & BEKKERMAN, LLC and brings his complaint at law
against Defendants THE KENAN ADVANTAGE GROUP, INC., BETTS INDUSTRIES, INC.,
WABASH NATIONAL TRAILER CENTERS, INC., and BRENNER TANK SERVICES, LLC,
and in support thereof, states as follows:
PARTIES, JURISDICTION & VENUE
1. Plaintiff Robert Crocker is a permanent resident of Chicago, Illinois and, thereby,
the Northern District of Illinois.
2. The amount in controversy in this case is in excess of $75,000.00.
3. The events giving rise to this claim transpired at 1827 18th Avenue, Rockford,

Illinois, 61104.
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 2 of 19 PagelD #:2

4. Defendant THE KENAN ADVANTAGE GROUP, INC. is an Ohio Corporation,
and, upon information and belief, their primary place of business is 4366 Mt. Pleasant St. NW,
North Canton, Ohio 44720.

5. Defendant BETTS INDUSTRIES, INC. is a Pennsylvania Corporation, and, upon
information and belief, their primary place of business is 1800 Pennsylvania Ave., Warren,
Pennsylvania 16365.

6. Defendant WABASH NATIONAL TRAILER CENTERS, INC. is a Delaware
Corporation, and, upon information and belief, their primary place of business is 1000 Sagamore
Parkway S., Lafayette, Indiana 47905.

7. Defendant BRENNER TANK SERVICES LLC is a Wisconsin Corporation and
subsidiary of Defendant WABASH NATIONAL TRAILER CENTERS, INC., and, upon
information and belief, their primary place of business is 450 Arlington Avenue, Fon Du Lac,
Wisconsin 54935.

8. Jurisdiction in this Court is proper under 28 U.S.C. § 1332.

9. Venue in the Northern District of Illinois, Eastern Division is proper under 28
U.S.C. § 1391(b)(2).

COUNTI
ROBERT CROCKER V. THE KENAN ADVANTAGE GROUP, INC.

(Negligence)
10. The Plaintiff incorporates paragraphs one (1) through nine (9) of this complaint as
if fully alleged herein Count I.
11. On or about March 9, 2020 and at all relevant times, Defendant THE KENAN
ADVANTAGE GROUP, INC. owned, possessed, operated, managed, inspected, maintained, and

controlled a certain trailer with valves which was used to transport chemicals.
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 3 of 19 PagelD #:3

12. On or about March 9, 2020 and at all relevant times, Defendant THE KENAN
ADVANTAGE GROUP, INC. had a duty to use ordinary care in owning, possessing, operating,
managing, maintaining, inspecting, and controlling, both directly and indirectly, individually and
through their agents, servants and employees, a certain trailer with valves which was used to
transport chemicals.

13. On March 9, 2020, Plaintiff ROBERT CROCKER transported chemicals in the
aforementioned trailer with valves.

14. On March 9, 2020, the trailer, its valves and other components failed to operate
properly and caused chemicals to spill.

15. On March 9, 2020, these chemicals came into contact with Plaintiff Robert Crocker
causing him to suffer serious burns on his extremities.

16. On March 9, 2020 and prior thereto, Defendant THE KENAN ADVANTAGE
GROUP, INC. breached its duty of ordinary care and were then and there guilty of one or more of
the following careless and negligent acts and/or omissions:

(a) Failed to make a reasonable inspection of the trailer and valves when the

Defendant knew, or in the exercise of ordinary care, should have known that
said inspection was necessary to prevent injury to Plaintiff; or
(b) Improperly operated, managed, maintained, and controlled the aforesaid
trailer and valves, so that as a direct and proximate result thereof, the
Plaintiff was injured; or

(c) Failed to warn the Plaintiff of the dangerous conditions then and there
existing, when Defendant knew, or in the exercise of ordinary care should
have known, that said warning was necessary to prevent injury to the
Plaintiff; or

(d) Failed to ensure that the trailer, valves and components were intrinsically

safe; or

(e) Failed to properly supervise the use trailer, valves and components; or
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 4 of 19 PagelD #:4

(f) Allowed and permitted an unsafe trailer, valves, and components to be used
by persons, including Plaintiff Robert Crocker; or

(g) Directed Plaintiff Robert Crocker utilize an unsafe trailer, valves, and
components when Defendant knew or should have known that such use
would proximately result in his injury; or

(h)  Negligently instructed Plaintiff Robert Crocker in his response to the

leaking chemicals when Defendant knew or should have known that such
instruction would proximately result in his injury; or

(i) Was otherwise careless or negligent.

17. That as a direct and proximate result of one or more, or all, of the aforesaid careless
and negligent acts and/or omissions of the Defendant, the Plaintiff was injured in a chemical spill,
thereby he sustained severe and permanent injuries, including physically, emotionally, and
economically. Plaintiff also suffered great pain and anguish, both in mind and body, and conscious
pain and suffering. Plaintiff further expended and became liable for, large sums of money for
medical care and services endeavoring to treat said injuries. Plaintiff also suffered great mental
anguish, guilt, remorse, and emotional distress as a result of the Defendant’s negligence.

WHEREFORE the Plaintiff, ROBERT CROCKER, respectfully prays for judgement in his
favor and against the Defendant THE KENAN ADVANTAGE GROUP, INC. in an amount in
excess of $75,000 that will fairly and adequately compensate the Plaintiff for injuries and damages
sustained, plus costs of suit.

COUNT I
ROBERT CROCKER V. BETTS INDUSTRIES, INC.
(Product Liability)

18. The Plaintiff incorporates paragraphs one (1) through nine (9) of this complaint as
if fully alleged herein Count II.

19. On and prior to March 9, 2020, Defendant BETTS INDUSTRIES, INC., was

engaged in the business of designing, preparing, manufacturing, maintaining, providing,
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 5 of 19 PagelD #:5

advertising, distributing, supplying, selling and/or placing for sale certain trailers, valves, and
component parts.

20.  Onand prior to March 9, 2020, Defendant BETTS INDUSTRIES, INC. had in fact,
designed, prepared, manufactured, maintained, provided, advertised, distributed, supplied, sold
and/or placed for sale Trailers, valves, and component parts and its appurtenance for use to the
parties in this case, including the subject trailer, valves, and component parts to Defendant
KENAN ADVANTAGE GROUP, INC. which Plaintiff ROBERT CROCKER then used to
transport dangerous chemicals.

21. On and prior to March 9, 2020, Defendant BETTS INDUSTRIES, INC. knew or
should have known the nature of the business performed with the use of their trailers, valves, and
component parts, including the transport dangerous chemicals.

22. On and prior to March 9, 2020, Defendant BETTS INDUSTRIES, INC.
participated in the designing, preparing, manufacturing, maintaining, providing, advertising,
distributing, supplying, selling and/or placing for sale trailers, valves, and component parts and its
appurtenances while said product and/or appurtenances were in an unreasonably dangerous
condition with regard to its acknowledged intended and foreseeable uses, and was so at the time
the aforesaid trailers, valves, and component parts and/or its appurtenances left the control of the
manufacturer, in that:

(a) The trailer, valves, and component parts were unreasonably dangerous in

design due to the high degree of risk that the product would malfunction or
fail to operate as intended; or

(b) The trailer, valves, and component parts were unreasonably dangerous due

to the manufacturing defects that created a propensity to malfunction or fail

to operate as intended; or

(c) The trailer, valves, and component parts were unreasonably dangerous in
that the Defendant failed to warn consumers or users, including but not
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 6 of 19 PagelD #:6

limited to Plaintiff Robert Crocker, of the dangerous condition of said
product in that it had a propensity to malfunction or fail to operate as
intended; or

(d) The trailer, valves, and component parts were unreasonably dangerous in
their propensity to malfunction or fail to operate as intended; or

(e) The trailer, valves, and component parts were unreasonably dangerous
because of the propensity to malfunction or fail to operate as intended,
including having a failing emergency valve switch; or

23. On and prior to March 9, 2020, the subject trailer, valves, and component parts
designed, prepared, manufactured, maintained, provided, advertised, distributed, supplied, sold
and/or placed into sale by Defendant BETTS INDUSTRIES, INC. were in use, but malfunctioned
or failed to operate as intended, resulting in a chemical spill which was caused to come into contact
with Plaintiff ROBERT CROCKER and caused him serious injury.

24. On March 9, 2020, as a direct and proximate result of one or more of the aforesaid
unreasonably dangerous conditions of said product and/or its appurtenances, Plaintiff then and
there sustained severe and permanent injuries, including physically, emotionally, and
economically. Plaintiff also suffered great pain and anguish, both in mind and body, and conscious
pain and suffering. Plaintiff further expended and became liable for, large sums of money for
medical care and services endeavoring to treat said injuries. Plaintiff also suffered great mental
anguish, guilt, remorse, and emotional distress as a result of the Defendant’s negligence.

WHEREFORE the Plaintiff, ROBERT CROCKER, respectfully prays for judgement in his
favor and against the Defendant BETTS INDUSTRIES, INC. in an amount in excess of $75,000
that will fairly and adequately compensate the Plaintiff for injuries and damages sustained, plus
costs of suit.

COUNT III

ROBERT CROCKER v. BETTS INDUSTRIES, INC.
(Negligence)
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 7 of 19 PagelD #:7

25. The Plaintiff incorporates paragraphs one (1) through nine (9) of this complaint as
if fully alleged herein Count III.

26. On and prior to March 9, 2020, Defendant BETTS INDUSTRIES, INC., was
engaged in the business of designing, preparing, manufacturing, maintaining, providing,
advertising, distributing, supplying, selling and/or placing for sale certain trailers, valves, and
component parts and/or its appurtenances.

27. On and prior to March 9, 2020, Defendant BETTS INDUSTRIES, INC. had in fact,
designed, prepared, manufactured, maintained, provided, advertised, distributed, supplied, sold
and/or placed for sale the subject trailers, valves, and component parts and its appurtenance for
use to Defendant KENAN ADVANTAGE GROUP, INC. which Plaintiff ROBERT CROCKER
then used to transport dangerous chemicals.

28. On and prior to March 9, 2020, Defendant BETTS INDUSTRIES, INC. knew or
should have known the nature of the business performed with its trailers, valves, and component
parts, including the transport dangerous chemicals.

29. Onand prior to March 9, 2020, Defendant BETTS INDUSTRIES, INC. had a duty
to use ordinary care in the design, preparation, manufacture, advertising, distribution, supply, and
sale of the trailers, valves, and component parts so that the trailers, valves, and component parts
would be safe for use by patrons.

30. Defendant BETTS INDUSTRIES, INC. was then and there negligent in one or
more of the following ways, by and through their respective employees, agents, and/or apparent
agents, in that it:

(a) Failed to make reasonable inspection of the subject trailer, valves, and
component parts possession and when the Defendant knew, or in the
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 8 of 19 PagelD #:8

exercise of ordinary care should have known, that said inspection was
necessary to prevent injury to the Plaintiff; or

(b) Negligently and improperly maintained, repaired, installed and modified
said trailer, valves, and component parts, when the trailer, valves, and
component parts were in its possession when the Defendant had a duty to
keep the product in a safe condition; or

(c) Negligently failed to discover the defective condition of the subject trailer,
valves, and component parts and/or their component parts and their
propensity to malfunction or fail to operate on the subject premises; or

(d)  Negligently failed to give adequate warnings concerning the dangerous
propensities of said product and/or the likelihood of serious injury occurring
in the event of a malfunction or failure to operate of the subject trailer,
valves, and component parts; or

(e) The said trailer, valves, and component parts were unreasonably dangerous
due to the manufacturing defects that created a propensity to malfunction or
fail to operate on the subject premises; or

(f) The Defendant negligently and carelessly provided inadequate safety
warnings and instructions regarding the said trailer, valves, and component
parts propensity to malfunction or fail to operate as intended; or

(g) The Defendant failed to warn consumers or users of the dangerous condition
of said trailer, valves, and component parts and its propensity to malfunction
or fail to operate as intended; or

(h) The Defendant had actual knowledge of the defect and the said trailer,
valves, and component parts propensity to malfunction or fail to operate as
intended; or

(i) The Defendant failed to properly warn or instruct the Plaintiff that the said
trailer, valves, and component parts in question was dangerous and/or had
a tendency or foreseeable possibility of causing injury by to malfunctioning
or failing to operate as intended; or

(j) The product was misrepresented to the Plaintiff, and the general public, and
that the product in question was not safe for use by the public and propensity
to malfunction or fail to operate on the subject premises; or

31. On and prior to March 9, 2020, the subject trailer, valves, and component parts

designed, prepared, manufactured, maintained, provided, advertised, distributed, supplied, sold
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 9 of 19 PagelD #:9

and/or placed into sale by Defendant BETTS INDUSTRIES, INC. were in use, but malfunctioned
or failed to operate as intended, resulting in a chemical spill which was caused to come into contact
with Plaintiff ROBERT CROCKER and caused him serious injury.

32. On March 9, 2020, as a direct and proximate result of one or more of the aforesaid
breaches by Defendant, Plaintiff then and there sustained severe and permanent injuries, including
physically, emotionally, and economically. Plaintiff also suffered great pain and anguish, both in
mind and body, and conscious pain and suffering. Plaintiff further expended and became liable
for, large sums of money for medical care and services endeavoring to treat said injuries. Plaintiff
also suffered great mental anguish, guilt, remorse, and emotional distress as a result of the
Defendant’s negligence.

WHEREFORE the Plaintiff, ROBERT CROCKER, respectfully prays for judgement in his
favor and against the Defendant BETTS INDUSTRIES, INC., in an amount in excess of
$75,000.00 that will fairly and adequately compensate the Plaintiff for injuries and damages
sustained, plus costs of suit.

COUNT IV
ROBERT CROCKER V. WABASH NATIONAL TRAILER CENTERS, INC.
(Product Liability)

33. The Plaintiff incorporates paragraphs one (1) through nine (9) of this complaint as
if fully alleged herein Count IV.

34. On and prior to March 9, 2020, Defendant WABASH NATIONAL TRAILER
CENTERS, INC., was engaged in the business of designing, preparing, manufacturing,
maintaining, providing, advertising, distributing, supplying, selling and/or placing for sale certain

trailers, valves, and component parts.
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 10 of 19 PagelD #:10

35. On and prior to March 9, 2020, Defendant WABASH NATIONAL TRAILER
CENTERS, INC. had in fact, designed, prepared, manufactured, maintained, provided, advertised,
distributed, supplied, sold and/or placed for sale Trailers, valves, and component parts and its
appurtenance for use to the parties in this case, including the subject trailer, valves, and component
parts to Defendant KENAN ADVANTAGE GROUP, INC. which Plaintiff ROBERT CROCKER
then used to transport dangerous chemicals.

36. On and prior to March 9, 2020, Defendant WABASH NATIONAL TRAILER
CENTERS, INC. knew or should have known the nature of the business performed with the use
of their trailers, valves, and component parts, including the transport dangerous chemicals.

37. On and prior to March 9, 2020, Defendant WABASH NATIONAL TRAILER
CENTERS, INC. participated in the designing, preparing, manufacturing, maintaining, providing,
advertising, distributing, supplying, selling and/or placing for sale trailers, valves, and component
parts and its appurtenances while said product and/or appurtenances were in an unreasonably
dangerous condition with regard to its acknowledged intended and foreseeable uses, and was so at
the time the aforesaid trailers, valves, and component parts and/or its appurtenances left the control
of the manufacturer, in that:

(a) The trailer, valves, and component parts were unreasonably dangerous in

design due to the high degree of risk that the product would malfunction or
fail to operate as intended; or

(b) The trailer, valves, and component parts were unreasonably dangerous due

to the manufacturing defects that created a propensity to malfunction or fail
to operate as intended; or

(c) The trailer, valves, and component parts were unreasonably dangerous in

that the Defendant failed to warn consumers or users, including but not
limited to Plaintiff Robert Crocker, of the dangerous condition of said

product in that it had a propensity to malfunction or fail to operate as
intended; or

10
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 11 of 19 PagelD #:11

(d) The trailer, valves, and component parts were unreasonably dangerous in
their propensity to malfunction or fail to operate as intended; or

(e) The trailer, valves, and component parts were unreasonably dangerous
because of the propensity to malfunction or fail to operate as intended,
including having a failing emergency valve switch; or

38. On and prior to March 9, 2020, the subject trailer, valves, and component parts

designed, prepared, manufactured, maintained, provided, advertised, distributed, supplied, sold
and/or placed into sale by Defendant WABASH NATIONAL TRAILER CENTERS, INC. were
in use, but malfunctioned or failed to operate as intended, resulting in a chemical spill which was
caused to come into contact with Plaintiff ROBERT CROCKER and caused him serious injury.

39. On March 9, 2020, as a direct and proximate result of one or more of the aforesaid

unreasonably dangerous conditions of said product and/or its appurtenances, Plaintiff then and
there sustained severe and permanent injuries, including physically, emotionally, and
economically. Plaintiff also suffered great pain and anguish, both in mind and body, and conscious
pain and suffering. Plaintiff further expended and became liable for, large sums of money for
medical care and services endeavoring to treat said injuries. Plaintiff also suffered great mental
anguish, guilt, remorse, and emotional distress as a result of the Defendant’s negligence.

WHEREFORE the Plaintiff, ROBERT CROCKER, respectfully prays for judgement in his

favor and against the Defendant WABASH NATIONAL TRAILER CENTERS, INC. in an
amount in excess of $75,000 that will fairly and adequately compensate the Plaintiff for injuries

and damages sustained, plus costs of suit.

COUNT V
CROCKER v. WABASH NATIONAL TRAILER CENTERS, INC.

(Negligence)
40. The Plaintiff incorporates paragraphs one (1) through nine (9) of this complaint as

if fully alleged herein Count V.

1]
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 12 of 19 PagelD #:12

41. On and prior to March 9, 2020, Defendant WABASH NATIONAL TRAILER
CENTERS, INC., was engaged in the business of designing, preparing, manufacturing,
maintaining, providing, advertising, distributing, supplying, selling and/or placing for sale certain
trailers, valves, and component parts and/or its appurtenances.

42. On and prior to March 9, 2020, Defendant WABASH NATIONAL TRAILER
CENTERS, INC. had in fact, designed, prepared, manufactured, maintained, provided, advertised,
distributed, supplied, sold and/or placed for sale the subject trailers, valves, and component parts
and its appurtenance for use to Defendant KENAN ADVANTAGE GROUP, INC. which Plaintiff
ROBERT CROCKER then used to transport dangerous chemicals.

43. On and prior to March 9, 2020, Defendant WABASH NATIONAL TRAILER
CENTERS, INC. knew or should have known the nature of the business performed with its trailers,
valves, and component parts, including the transport dangerous chemicals.

44. On and prior to March 9, 2020, Defendant WABASH NATIONAL TRAILER
CENTERS, INC. had a duty to use ordinary care in the design, preparation, manufacture,
advertising, distribution, supply, and sale of the trailers, valves, and component parts so that the
trailers, valves, and component parts would be safe for use by patrons.

45. Defendant WABASH NATIONAL TRAILER CENTERS, INC. was then and there
negligent in one or more of the following ways, by and through their respective employees, agents,
and/or apparent agents, in that it:

(a) Failed to make reasonable inspection of the subject trailer, valves, and
component parts possession and when the Defendant knew, or in the
exercise of ordinary care should have known, that said inspection was
necessary to prevent injury to the Plaintiff; or

(b) Negligently and improperly maintained, repaired, installed and modified
said trailer, valves, and component parts, when the trailer, valves, and

12
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 13 of 19 PageID #:13

component parts were in its possession when the Defendant had a duty to
keep the product in a safe condition; or

(c) Negligently failed to discover the defective condition of the subject trailer,
valves, and component parts and/or their component parts and their
propensity to malfunction or fail to operate on the subject premises; or

(d)  Negligently failed to give adequate warnings concerning the dangerous
propensities of said product and/or the likelihood of serious injury occurring
in the event of a malfunction or failure to operate of the subject trailer,
valves, and component parts; or

(e) The said trailer, valves, and component parts were unreasonably dangerous
due to the manufacturing defects that created a propensity to malfunction or
fail to operate on the subject premises; or

(f) The Defendant negligently and carelessly provided inadequate safety
warnings and instructions regarding the said trailer, valves, and component
parts propensity to malfunction or fail to operate as intended; or

(g) The Defendant failed to warn consumers or users of the dangerous condition
of said trailer, valves, and component parts and its propensity to malfunction
or fail to operate as intended; or

(h) The Defendant had actual knowledge of the defect and the said trailer,
valves, and component parts propensity to malfunction or fail to operate as
intended; or

(i) The Defendant failed to properly warn or instruct the Plaintiff that the said
trailer, valves, and component parts in question was dangerous and/or had
a tendency or foreseeable possibility of causing injury by to malfunctioning
or failing to operate as intended; or
(j) The product was misrepresented to the Plaintiff, and the general public, and
that the product in question was not safe for use by the public and propensity
to malfunction or fail to operate on the subject premises; or
46. On and prior to March 9, 2020, the subject trailer, valves, and component parts
designed, prepared, manufactured, maintained, provided, advertised, distributed, supplied, sold
and/or placed into sale by Defendant WABASH NATIONAL TRAILER CENTERS, INC. were

in use, but malfunctioned or failed to operate as intended, resulting in a chemical spill which was

caused to come into contact with Plaintiff ROBERT CROCKER and caused him serious injury.

13
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 14 of 19 PagelD #:14

47. On March 9, 2020, as a direct and proximate result of one or more of the aforesaid
breaches by Defendant, Plaintiff then and there sustained severe and permanent injuries, including
physically, emotionally, and economically. Plaintiff also suffered great pain and anguish, both in
mind and body, and conscious pain and suffering. Plaintiff further expended and became liable
for, large sums of money for medical care and services endeavoring to treat said injuries. Plaintiff
also suffered great mental anguish, guilt, remorse, and emotional distress as a result of the
Defendant’s negligence.

WHEREFORE the Plaintiff, ROBERT CROCKER, respectfully prays for judgement in his
favor and against the Defendant WABASH NATIONAL TRAILER CENTERS, INC., in an
amount in excess of $75,000.00 that will fairly and adequately compensate the Plaintiff for injuries
and damages sustained, plus costs of suit.

COUNT VI
ROBERT CROCKER V. BRENNER TANK SERVICES LLC
(Product Liability)

48. The Plaintiff incorporates paragraphs one (1) through nine (9) of this complaint as
if fully alleged herein Count IV.

49, On and prior to March 9, 2020, Defendant BRENNER TANK SERVICES LLC,
was engaged in the business of designing, preparing, manufacturing, maintaining, providing,
advertising, distributing, supplying, selling and/or placing for sale certain trailers, valves, and
component parts.

50. On and prior to March 9, 2020, Defendant BRENNER TANK SERVICES LLC
had in fact, designed, prepared, manufactured, maintained, provided, advertised, distributed,
supplied, sold and/or placed for sale Trailers, valves, and component parts and its appurtenance

for use to the parties in this case, including the subject trailer, valves, and component parts to

14
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 15 of 19 PagelD #:15

Defendant KENAN ADVANTAGE GROUP, INC. which Plaintiff ROBERT CROCKER then
used to transport dangerous chemicals.

51. On and prior to March 9, 2020, Defendant BRENNER TANK SERVICES LLC
knew or should have known the nature of the business performed with the use of their trailers,
valves, and component parts, including the transport dangerous chemicals.

52. On and prior to March 9, 2020, Defendant BRENNER TANK SERVICES LLC
participated in the designing, preparing, manufacturing, maintaining, providing, advertising,
distributing, supplying, selling and/or placing for sale trailers, valves, and component parts and its
appurtenances while said product and/or appurtenances were in an unreasonably dangerous
condition with regard to its acknowledged intended and foreseeable uses, and was so at the time
the aforesaid trailers, valves, and component parts and/or its appurtenances left the control of the
manufacturer, in that:

(a) The trailer, valves, and component parts were unreasonably dangerous in

design due to the high degree of risk that the product would malfunction or
fail to operate as intended; or

(b) The trailer, valves, and component parts were unreasonably dangerous due

to the manufacturing defects that created a propensity to malfunction or fail
to operate as intended; or

(c) The trailer, valves, and component parts were unreasonably dangerous in

that the Defendant failed to warn consumers or users, including but not
limited to Plaintiff Robert Crocker, of the dangerous condition of said
product in that it had a propensity to malfunction or fail to operate as

intended; or

(d) The trailer, valves, and component parts were unreasonably dangerous in
their propensity to malfunction or fail to operate as intended; or

(e) The trailer, valves, and component parts were unreasonably dangerous

because of the propensity to malfunction or fail to operate as intended,
including having a failing emergency valve switch; or

15
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 16 of 19 PagelD #:16

53. On and prior to March 9, 2020, the subject trailer, valves, and component parts
designed, prepared, manufactured, maintained, provided, advertised, distributed, supplied, sold
and/or placed into sale by Defendant BRENNER TANK SERVICES LLC were in use, but
malfunctioned or failed to operate as intended, resulting in a chemical spill which was caused to
come into contact with Plaintiff ROBERT CROCKER and caused him serious injury.

54. On March 9, 2020, as a direct and proximate result of one or more of the aforesaid
unreasonably dangerous conditions of said product and/or its appurtenances, Plaintiff then and
there sustained severe and permanent injuries, including physically, emotionally, and
economically. Plaintiff also suffered great pain and anguish, both in mind and body, and conscious
pain and suffering. Plaintiff further expended and became liable for, large sums of money for
medical care and services endeavoring to treat said injuries. Plaintiff also suffered great mental
anguish, guilt, remorse, and emotional distress as a result of the Defendant’s negligence.

WHEREFORE the Plaintiff, ROBERT CROCKER, respectfully prays for judgement in his
favor and against the Defendant BRENNER TANK SERVICES LLC in an amount in excess of
$75,000 that will fairly and adequately compensate the Plaintiff for injuries and damages sustained,
plus costs of suit.

COUNT VII
CROCKER v. BRENNER TANK SERVICES LLC

(Negligence)
55. The Plaintiff incorporates paragraphs one (1) through nine (9) of this complaint as
if fully alleged herein Count VII.
56. On and prior to March 9, 2020, Defendant BRENNER TANK SERVICES LLC,

was engaged in the business of designing, preparing, manufacturing, maintaining, providing,

16
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 17 of 19 PagelD #:17

advertising, distributing, supplying, selling and/or placing for sale certain trailers, valves, and
component parts and/or its appurtenances.

57. On and prior to March 9, 2020, Defendant BRENNER TANK SERVICES LLC
had in fact, designed, prepared, manufactured, maintained, provided, advertised, distributed,
supplied, sold and/or placed for sale the subject trailers, valves, and component parts and its
appurtenance for use to Defendant KENAN ADVANTAGE GROUP, INC. which Plaintiff
ROBERT CROCKER then used to transport dangerous chemicals.

58. | On and prior to March 9, 2020, Defendant BRENNER TANK SERVICES LLC
knew or should have known the nature of the business performed with its trailers, valves, and
component parts, including the transport dangerous chemicals.

59. On and prior to March 9, 2020, Defendant BRENNER TANK SERVICES LLC
had a duty to use ordinary care in the design, preparation, manufacture, advertising, distribution,
supply, and sale of the trailers, valves, and component parts so that the trailers, valves, and
component parts would be safe for use by patrons.

60. Defendant BRENNER TANK SERVICES LLC was then and there negligent in
one or more of the following ways, by and through their respective employees, agents, and/or
apparent agents, in that it:

(a) Failed to make reasonable inspection of the subject trailer, valves, and
component parts possession and when the Defendant knew, or in the
exercise of ordinary care should have known, that said inspection was
necessary to prevent injury to the Plaintiff; or

(b) Negligently and improperly maintained, repaired, installed and modified
said trailer, valves, and component parts, when the trailer, valves, and

component parts were in its possession when the Defendant had a duty to
keep the product in a safe condition; or

17
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 18 of 19 PagelD #:18

(c)

(d)

(e)

(f)

(g)

(h)

(i)

G)

61.

Negligently failed to discover the defective condition of the subject trailer,
valves, and component parts and/or their component parts and their
propensity to malfunction or fail to operate on the subject premises; or

Negligently failed to give adequate warnings concerning the dangerous
propensities of said product and/or the likelihood of serious injury occurring
in the event of a malfunction or failure to operate of the subject trailer,
valves, and component parts; or

The said trailer, valves, and component parts were unreasonably dangerous
due to the manufacturing defects that created a propensity to malfunction or
fail to operate on the subject premises; or

The Defendant negligently and carelessly provided inadequate safety
warnings and instructions regarding the said trailer, valves, and component
parts propensity to malfunction or fail to operate as intended; or

The Defendant failed to warn consumers or users of the dangerous condition
of said trailer, valves, and component parts and its propensity to malfunction
or fail to operate as intended; or

The Defendant had actual knowledge of the defect and the said trailer,
valves, and component parts propensity to malfunction or fail to operate as
intended; or

The Defendant failed to properly warn or instruct the Plaintiff that the said
trailer, valves, and component parts in question was dangerous and/or had
a tendency or foreseeable possibility of causing injury by to malfunctioning
or failing to operate as intended; or

The product was misrepresented to the Plaintiff, and the general public, and
that the product in question was not safe for use by the public and propensity
to malfunction or fail to operate on the subject premises; or

On and prior to March 9, 2020, the subject trailer, valves, and component parts

designed, prepared, manufactured, maintained, provided, advertised, distributed, supplied, sold

and/or placed into sale by Defendant BRENNER TANK SERVICES LLC were in use, but

malfunctioned or failed to operate as intended, resulting in a chemical spill which was caused to

come into contact with Plaintiff ROBERT CROCKER and caused him serious injury.

18
Case: 1:21-cv-03688 Document #: 1 Filed: 07/12/21 Page 19 of 19 PageID #:19

62. On March 9, 2020, as a direct and proximate result of one or more of the aforesaid
breaches by Defendant, Plaintiff then and there sustained severe and permanent injuries, including
physically, emotionally, and economically. Plaintiff also suffered great pain and anguish, both in
mind and body, and conscious pain and suffering. Plaintiff further expended and became liable
for, large sums of money for medical care and services endeavoring to treat said injuries. Plaintiff
also suffered great mental anguish, guilt, remorse, and emotional distress as a result of the
Defendant’s negligence.

WHEREFORE the Plaintiff, ROBERT CROCKER, respectfully prays for judgement in his
favor and against the Defendant BRENNER TANK SERVICES LLC, in an amount in excess of
$75,000.00 that will fairly and adequately compensate the Plaintiff for injuries and damages
sustained, plus costs of suit.

Respectfully Submitted,
TAXMAN, POLLOCK, MURRAY & BEKKERMAN, LLC
James P. Lynch

By: Ninel
o P. et
Grant A. Bosnich

TAXMAN, POLLOCK, MURRAY & BEKKERMAN, LLC
225 West Wacker Drive, Suite 1650

Chicago, Illinois 60606

P: 312.586.1700

F: 312.586.1701

jlynch@tpmblegal.com

gbosnich@tpmblegal.com

 

 

19
